


Exhibit 10.1




STERIS CORPORATION
FORM OF Restricted STOCK AGREEMENT FOR EMPLOYEES - _______ __, 20__
This Agreement (“Agreement”) is between STERIS Corporation (“STERIS”) and
Grantee, with respect to the grant of shares of STERIS restricted stock to
Grantee pursuant to the STERIS Corporation 2006 Long-Term Equity Incentive Plan,
as Amended and Restated Effective July 28, 2011, and as further amended from
time to time (the “Plan”).
1.     Grant of Restricted Shares. STERIS hereby grants to Grantee, as of the
date (“Date of Grant”) set forth above and in the Acknowledgment and Acceptance
Form accompanying this Agreement (“Acknowledgment”), shares of STERIS restricted
stock as previously disclosed to Grantee and as reflected in the records of
STERIS as granted as of the Date of Grant (“Restricted Shares”), at a value of
the closing sales price per share of STERIS's Common Shares as of the Date of
Grant and as reported on the New York Stock Exchange Composite Tape, upon and
subject to the terms of this Agreement and the Plan. The Restricted Shares
covered by this Agreement shall be issued to the Grantee effective upon the Date
of Grant. The Common Shares subject to this grant of Restricted Shares shall be
registered in the Grantee's name and shall be fully paid and nonassessable. Any
certificate or other evidence of ownership shall bear an appropriate legend
referring to the restrictions hereinafter set forth.
2.     Documents Delivered with Agreement. STERIS has delivered or made
available to the Grantee, along with this Agreement, the following documents:
(a) STERIS's Policy Prohibiting the Improper Use of Material Non-Public
Information (the “Policy”); (b) the Plan and its related Prospectus; (c) the
Nondisclosure and Noncompetition Agreement to be entered into between STERIS and
Grantee (the “Nondisclosure Agreement”); (d) the Acknowledgment; and
(e) STERIS's most recent Annual Report to Shareholders and Form 10-K filed with
the US Securities and Exchange Commission. Acceptance and compliance with these
documents is a condition to the effectiveness of this grant of restricted
shares. By accepting this Agreement or executing the Acknowledgment, the Grantee
acknowledges receipt, review and acceptance of these documents and compliance
with their terms.
3.    Restrictions on Transfer of Shares. The Common Shares subject to this
grant of Restricted Shares may not be sold, exchanged, assigned, transferred,
pledged, encumbered or otherwise disposed of by the Grantee, except to STERIS,
unless, and only to the extent, the Restricted Shares have vested and become
nonforfeitable as provided in Section 4 hereof or as otherwise provided in the
Plan; provided, however, that the Grantee's rights with respect to such Common
Shares may be transferred by will or pursuant to the laws of descent and
distribution. Any purported transfer or encumbrance in violation of the
provisions of this Section 3 shall be void, and the other party to any such
purported transaction shall not obtain any rights to or interest in such Common
Shares. STERIS in its sole discretion, when and as permitted by the Plan, may
waive the restrictions on transferability with respect to all or a portion of
the Common Shares subject to this grant of Restricted Shares.
4.    Vesting of Restricted Shares. Subject to the terms of this Agreement and
the Plan, this grant of Restricted Shares is subject to the following
limitations:
(a)    If at the Date of Grant Grantee has attained age 55 and has been in the
service of STERIS and/or a Subsidiary for at least five consecutive years
(“Qualifying Retirement Eligible”), the Restricted Shares shall vest and become
nonforfeitable in ____ equal annual installments, on each of the first through
______ anniversaries of the Date of Grant.
(b)    If at the Date of Grant the Grantee is not Qualifying Retirement
Eligible, the Restricted Shares shall vest and become nonforfeitable on the
______ anniversary of the Date of Grant; provided , however, that if before the
Restricted Shares have otherwise become vested and nonforfeitable pursuant to
the foregoing provision, the Grantee becomes Qualifying Retirement Eligible,
then on the anniversary of the Date of Grant that coincides with or immediately
succeeds the date the Grantee becomes Qualifying Retirement Eligible and
provided the Grantee has remained in the employ of STERIS or a Subsidiary
through such anniversary, the Restricted Shares will become vested and
nonforfeitable to the same extent as they would have been on such date under
paragraph (a) had the Grantee been Qualifying Retirement Eligible at the Date of
Grant, and if such anniversary is not the ______ anniversary of the Date of
Grant, the Restricted Shares will thereafter continue to vest in the same manner
and to the same extent as would have been the case under paragraph (a) had the
Grantee been Qualifying Retirement Eligible at the Date of Grant.
(c)    Notwithstanding the foregoing, if any such anniversary on which the
Restricted Shares or a portion thereof would otherwise vest is not a trading day
on the New York Stock Exchange, such vesting shall be deferred until the first
trading




--------------------------------------------------------------------------------




day thereafter.
(d)    Notwithstanding anything herein to the contrary, the provisions of
Section 11 of the Plan, other than Section 11(d)(iii), shall not apply to the
Restricted Shares, and if the Grantee terminates service with STERIS and all
Subsidiaries prior to the date on which the Grantee's Restricted Shares have
become fully vested and nonforfeitable, subject to the provisions of Section
11(d)(iii) of the Plan, those portions of the Restricted Shares that are not
vested at the time of such termination shall be forfeited.
(e)    Also notwithstanding the foregoing, if on any anniversary of a Date of
Grant any portion of the Restricted Shares that would otherwise vest on that
anniversary represents a fractional share, that portion shall be aggregated with
any portions of the Restricted Shares that represent fractional shares and would
otherwise vest on succeeding anniversary dates and all portions so aggregated
shall vest on the first of the aforesaid anniversary dates.
5.    Forfeiture of Shares. Subject to the terms of this Agreement and the Plan,
if the Grantee violates the Policy, this Agreement, or the Nondisclosure
Agreement or ceases to be employed by STERIS or a Subsidiary prior to the time
all of the Restricted Shares have become vested and nonforfeitable, the
Restricted Shares shall be forfeited to the extent not then vested, subject to
the provisions of Section 11(d)(iii) of the Plan. In the event of a forfeiture,
any certificate(s) or the book entry representing the Restricted Shares covered
by this Agreement shall be cancelled and the forfeiture shall be noted in
STERIS's stock registry.
6.    Dividend, Voting and Other Rights. Except as otherwise provided herein,
from and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid thereon; provided, however, that any additional Common Shares
or other securities that the Grantee may become entitled to receive pursuant to
a stock dividend, issuance of rights or warrants, stock split, combination of
shares, recapitalization, merger, consolidation, separation, or reorganization
or any other change in the capital structure of STERIS shall be subject to the
same or similar restrictions as the Restricted Shares covered by this Agreement
as determined by STERIS.
7.     Stock Certificate(s). The Common Shares subject to this grant of
Restricted Shares shall not be represented by certificates unless otherwise
provided by resolution of the Board of STERIS or required by law, and if such
Common Shares should be represented by certificates, the certificates will be
held in custody by STERIS until those shares shall vest in accordance with the
provisions hereof or as otherwise provided in the Plan. STERIS shall cause the
Restricted Shares to be registered in the name of Optionee in STERIS's stock
registry, with the foregoing restrictions noted thereon. STERIS may require as a
condition to the effectiveness of this grant of Restricted Shares that Grantee
deliver to STERIS a stock power endorsed in blank by the Grantee with respect to
the Restricted Shares and Grantee agrees to deliver the same.
8.    Compliance with Law. Notwithstanding any other provision of this
Agreement, STERIS shall not be obligated to issue any Common Shares pursuant to
this Agreement if the issuance thereof would result in a violation of any
applicable law.
9.    Employment. For purposes of this Agreement, the continuous employment of
the Grantee with STERIS or a Subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to cease being an employee of
STERIS or Subsidiary, by reason of (i) the transfer of his or her employment
among STERIS and its Subsidiaries or (ii) a leave of absence not to exceed 12
months approved in writing by a duly elected officer of STERIS.
10.    Certain Determinations. Application, violation, or other interpretation
of the terms of this Agreement, the Plan, the Nondisclosure Agreement, the
Policy, or any other STERIS policy shall be determined by the Board or the Chief
Executive Officer or his delegatee or delegatees, if applicable, in their sole
discretion, and such determination shall be final and binding on the Grantee.
11.    Termination of the Plan; No Right to Future Grants; No Right of
Employment; Extraordinary Item of Compensation. By entering into this Agreement,
the Grantee acknowledges: (a) that the Plan is discretionary in nature and may
be suspended or terminated by STERIS at any time; (b) that the grant of
Restricted Shares is a one-time benefit which does not create any contractual or
other right to receive future grants of restricted shares, or benefits in lieu
of restricted shares; (c) that all determinations with respect to any such
future grants, including, but not limited to, the times when the restricted
shares shall be granted, the number of shares subject to each grant of
restricted shares, and the time or times when the restricted shares shall become
nonforfeitable, will be at the sole discretion of STERIS; (d) that the Grantee's
participation in the Plan shall not create a right to further employment with
the Grantee's employer and shall not interfere with the ability of the Grantee's
employer to terminate the Grantee's employment relationship at any time with or
without cause; (e) that the Grantee's participation in the Plan is voluntary;
(f) that the value of the Restricted Shares is an extraordinary item of
compensation which is outside the scope




--------------------------------------------------------------------------------




of the Grantee's employment contract, if any; (g) that the Restricted Shares are
not part of normal and expected compensation for purposes of any other employee
benefit plan or program of STERIS, including for purposes of calculating any
severance, resignation, redundancy, end of service, bonus, long-service, pension
or retirement benefits or similar payments; (h) that the right to Vesting of the
Restricted Shares ceases upon termination of employment for any reason except as
may otherwise be explicitly provided in the Plan or this Agreement; (i) that the
future value, if any, of the Restricted Shares is unknown and cannot be
predicted with certainty; and (j) that, where the Grantee's employer is a
Subsidiary or affiliate of STERIS, the Restricted Shares have been granted to
the Grantee in the Grantee's status as an employee of such Subsidiary or
affiliate and the terms of this Agreement can be modified by STERIS to
facilitate the issuance and administration of the award and can in no event be
understood or interpreted to mean that STERIS is the Grantee's employer or that
the Grantee has an employment relationship with STERIS.
12.    Employee Data Privacy. By entering into the Agreement, and as a condition
of this award of Restricted Shares, the Grantee consents to the collection, use
and transfer of personal data as described in this Section 12. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee's name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee's
favor, for the purpose of managing and administering the Plan (“Data”). The
Grantee further understands that STERIS and/or its Subsidiaries will transfer
Data among themselves as necessary for the purposes of implementation,
administration and management of the Grantee's participation in the Plan, and
that STERIS and/or its Subsidiaries may each further transfer Data to any third
parties assisting STERIS in the implementation, administration and management of
the Plan (“Data Recipients”). The Grantee understands that these Data Recipients
may be located in the Grantee's country of residence, the European Economic
Area, and in countries outside the European Economic Area, including the United
States. The Grantee authorizes the Data Recipients to receive, possess, use,
retain and transfer Data in electronic or other form, for the purposes of
implementing, administering and managing the Plan, including any transfer of
such Data, as may be necessary or appropriate for the administration of the Plan
and/or the subsequent holding of shares of stock on the Grantee's behalf, to a
broker or third party with whom the shares acquired on exercise may be
deposited. The Grantee understands that he or she may, at any time, review the
Data, require any necessary amendments to it or withdraw the consent herein by
notifying STERIS in writing. The Grantee further understands that withdrawing
consent may affect the Grantee's ability to participate in the Plan, at the sole
discretion of the Board or the Chief Executive Officer or its delegatee or
delegatees.
13.    Relation to Plan. This Agreement is subject to the terms and conditions
of the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.
14.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall have a material adverse effect on the
rights of the Grantee under this Agreement without the Grantee's consent.
15.    Severability. If any provision of this Agreement or the application of
any provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid while
accomplishing the most similar purpose.
16.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Any unresolved dispute shall be submitted
exclusively to the jurisdiction of the courts of Lake County, Ohio.
17.    Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Grantee any right to continue as an employee of STERIS or any
Subsidiary or affiliate.  STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Restricted Shares shall not be transferable by Grantee other
than as provided in Section 17 of the Plan. 
STERIS has caused this Agreement to be executed on its behalf by its duly
authorized officer, and Grantee has entered into this Agreement and accepted all
terms and conditions thereof by electronic acceptance and/or by the signed
Acknowledgment, either of which has the same force and binding effect as if this
Agreement were physically signed by Grantee, all as of the Date of Grant.




--------------------------------------------------------------------------------




STERIS Corporation
Grantee:
 
 
By: ___________________________________
By: ____________________________________
 
 





